 KENWORTH TRUCK CO. 497Kenworth Truck Company, Inc. and Mark Johnson.  Case 9ŒCAŒ35631 January  29, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME  On November 3, 1998, Administrative Law Judge Robert T. Wallace issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders  that the  Respondent,  Kenworth Truck Company,  Inc., Chillicothe, Ohio, its officers, agents, successors, and assigns, shall take the action set forth in the Order.   Teresa Donnelly, Esq., for the General  Counsel.. Mark S. Shiffman, Esq. (Jackson, Lewis, Schnitzler), of Pitts-burgh, Pennsylvania, for the Respondent. DECISION STATEMENT OF THE CASE ROBERT T. WALLACE, Administrative Law Judge. This case was tried in Chillicothe, Ohio, on May 27 and 28, 1998. The charge was filed on January 28, 1998,1 and the complaint issued on March 3. The complaint, as amended, alleges that the Respondent maintained an overly broad no-solicitation rule, engaged in surveillance of union activities, and solicited employees to report on union activities in violation of Section 8(a)(1) of the National Labor Relations Act. Also, it is alleged to have dis-criminatorily fired employee Mark Johnson in violation of Sec-tion 8(a)(3) and (1) of the Act.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The Respondent excepts to the judge™s decision, asserting that it evi-dences bias and prejudice.  On our full consideration of the entire re-cord in this proceeding, we find no evidence that the judge prejudged the case, made prejudicial rulings, or demonstrated bias against the Respondent in his analysis and discussion of the evidence. We correct the following error by the judge which does not affect our decision.  The judge incorrectly found that Mark Johnson person-ally enlisted support for a union from about ﬁ300 employees.ﬂ  How-ever, the record shows that Johnson talked to ﬁseveral workersﬂ about the Paperworkers Union and  ﬁprobably more than 100 employeesﬂ about the Auto Workers Union (UAW).  Member Brame does not rely on the last sentence of sec. II,A,(1) of the judge™s decision: ﬁAlthough not hindered in that regard, Johnson was aware of Respondent™s published and often repeated policy of being ‚union free.™ﬂ 1 Unless otherwise indicated, pertinent dates in this decision are in 1997. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the General Counsel and Respondent, I make the following FINDINGS OF FACT I.  JURISDICTION The Respondent, a corporate subdivision of PACCAR, Inc. (Seattle, Washington) employs approximately 1400 workers in manufacturing heavy duty truck tractors at a plant in Chilli-cothe, Ohio, from which it annually sells and ships vehicles valued in excess of $50,000 directly to points outside the State of Ohio. It admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A.  Background  At all pertinent times, Charging Party Mark Johnson has been a dues paying member of the International Brotherhood of Carpenters and Joiners, AFLŒCIO, Local 437. He worked for the Respondent for approximately 2 years prior to his alleged unlawful discharge on December 5. During that time, his job entailed installing dashboard panels, including electrical con-nections, in cabs of tractors. Although he performed well and had a perfect attendance record, he engaged in activities that set him apart from other employees and were not of a kind to en-hance his standing with management. For instance: (1)  Alone among the work force, Johnson wore hats and T-shirts emblazoned with union insignia while on the job; and he did so nearly every day throughout his employment. Although not hindered in that regard, Johnson was aware of the Respon-dent™s published and often repeated policy of being ﬁunion free.ﬂ (2)  On October 31, 1996, Johnson made a formal request that a (named) candidate for Congress be allowed to tour the plant and solicit votes. He was called into the office on the following day where Human Relations Manager Dan Peters denied the request, telling him PACCAR had a policy of not allowing plant tours by politicians during election years. When Johnson pointed out that a (named) candidate for president had been allowed to tour a PACCAR facility in Nashville earlier in the month, Peters became angry, asked whether pursuing the matter was worth his job, advised him ﬁto forget about . . .  [the congressional candidate] . . . [and] the Carpenters [Union] and keep . . .  [your] mind on building trucks and nothing else dur-ing worktime.ﬂ Peters also verbally counseled Johnson ﬁto re-frain from further activitiesﬂ contrary to corporate policy.2 Undeterred, Johnson came to work next morning with a sup-ply of T-shirts bearing the candidate™s name and allegedly dis-tributed them and verbally promoted the candidacy in the plant during worktime. On the following morning he was called to the office where Peters handed him two separate documents: a ﬁwritten counselingﬂ and a ﬁlast and final written counseling.ﬂ In each, and apparently for separate incidents on the previous day, he was cited for violating company policy as stated in his  2 The Respondent™s progressive discipline program begins with ﬁverbal counselingﬂ followed by written counseling, last and final written counseling, plant manager warning, and termination. 327 NLRB No. 94  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 498 employee handbook
3 by ﬁsoliciting political information . . .  on 
normal worktime . . .  and disrupting the workplace.ﬂ
4 (3)  After work on a number of days in early August, and in 
full view of the Respondent™s 
employees driving by, Johnston 
joined a Teamsters picket line outside a United Parcel Service 
facility located about a half 
mile down the road from Respon-dent™s plant. The strike ended on August 19 and on the follow-
ing morning Johnson made available in the locker area a stack 
of fliers announcing that the T
eamsters had won all of their major goals. These were taken 
up by a number of employees. 
(4)  Also in August on an occasion when company CEO Ed 
Caudill addressed approximately 400 employees, Johnson 
(wearing a union hat) seated himself in the front row and, to the 
obvious discomfort of Peters who was seated on the dais, pro-
ceeded to champion the cause of temporary employees by 
speaking up and saying, among other things, that it was a 
ﬁcrimeﬂ they earned only $7 an
 hour and received no vacation 
or medical benefits. 
(5)  Over a several week period in September and October, 
Johnson contacted about 300 employees in an effort to gain 
plantwide support for a union organization campaign. This 
elicited a management response in
 the form of meetings in mid-October with groups of employee
s at which supervisors read a 
memo from Plant Manager Ry
land containing, among other 
things, this comment: ﬁRecently, some of you approached us 

about a potential union organizing driveﬂ followed by a re-
statement of its union-free policy and a paragraph reading: 
 Under the law, you have the right to join or not to join a un-
ion. If you are presented with a union card, read it carefully. 
Signing a union card is an auth
orization to have the union be 
your bargaining agent, despite 
what the union may tell you. It 
may even result in the union re
presenting you without a vote. 
If you are presented with a card, you have a legal right to re-
fuse to sign it. If anyone for any reason should try to harass 
you, please report it to me or . . .  [Peters] and we will see that 
the harassment stops immediately. 
B.  Termination 
On Friday, October 10, Johnson 
was seriously injured while 
riding as a passenger in an automobile. Rendered unconscious, 

he was taken to the emergency room of a local hospital where 
he was treated for a fractured sku
ll, facial cuts  a broken nose, a 
neck injury and loss of blood. He returned home with 16 
stitches over his eye and wearing a neck brace. On Monday 
                                                          
                                                           
3 The handbook, on p. 57, provides: 
Solicitation of one employee by anot
her while either person is on 
working time is prohibited. The only exceptions are the annual United 
Way Drive and the U.S. Savings Bond Drive. 
Solicitation of one employee by 
another on nonworking time for 
various reasons is permitted as follows: 
 a. Charitable purposes with prior approval of the plant manager. 
  b. Gift collection with prior a
pproval of the department head on 
superintendent. 
c. Sale of employee personal items
 through an internal classified 
advertising system complying w
ith local bulletin board rules. 
 Employee distribution of literature of any kind is limited to non-
working areas and nonworking time. 
Nonemployee solicitation or distribution for any reason is prohibited 
on company property. 
4 The lawfulness of the disciplinary warnings is not challenged in the 
complaint or otherwise before me, no charge having been filed within 
the period allowed in Sec. 10(b) of the Act. 
morning he phoned and reported his situation to Diane McDon-
ald, an occupational nurse employ
ed at the Respondent™s plant. 
She referred him for further treatment to a local facility (the 

Franklin Health Clinic) used 
by the Company in conjunction 
with its self-insured short term disability leave (STDL) pro-
gram.  Johnson went to the clinic a number of times and on four oc-
casions drove 200 miles round trip to Cincinnati to an otolaryn-
gologist (doctor Zipfel) recomme
nded by the clinicŠall the 
while keeping nurse McDonald a
dvised of his progress. Doctor 
Zipfel operated on his nose on October 21 and removed nose packing on October 23 and a nose cast on October 29. At that 
time doctor Zipfel told him he could return to work but warned 
him against the possibility of nose bleed and advised against 
strenuous activity. Then, after seve
ral unsuccessful attempts to 
reach doctor Zipfel, Johnson spoke to a clinic nurse at about 8 
a.m. on Friday October 31. When he told her he felt able to do 
his normal job she told him to go ahead but, like doctor Zipfel, 
cautioned him ﬁnot to overdo anything.ﬂ 
A few minutes later Johnson ca
lled the plant and advised 
nurse McDonald that he was clea
red to return and asked, ﬁDo 
you want me to come in today?ﬂ She replied, ﬁCome in Mon-

day, honey.ﬂ
5 Shortly thereafter Johnson received a call in which Union 
Steward Jim McBrayer from another company asked his help in 
an AFLŒCIO-sponsored campaign to repeal a new law which 
reduced benefits available to workers under Ohio™s workmen™s 
compensation system.
6  Specifically, he asked Johnson to dis-
tribute handbills to workers as they left the Respondent™s plant 
that day. Johnson agreed and, 
in turn, persuaded two fellow 
employees (Mark Brewster and Ron Beard) to aid in the distri-
bution effort. At 3 p.m. Johnson, McBrayer
, and a member of a local 
postal worker™s union (Partee) all wearing jackets and caps 
emblazoned with union insignia, positioned themselves on 
public property outside plant exit
s and began to handbill depart-
ing employees as they stopped at traffic controls. 
Within 10 minutes Plant Manager Ryland, accompanied by 
Peters,
7 approached Johnson and inquired as to what he was 
doing.  Johnson handed him a handb
ill. After reading it, Ryland 
attempted to return the documen
t, stating ﬁThis wasn™t ap-
proved by Kenworth . . .  and I don™t want it.ﬂ When Johnson 

refused the proffer, Ryland pointed to Johnson™s pickup truck 
which was parked on the gravel berm of the road, told him it 
was on private property, and dire
cted him to remove it. Johnson 
again declined, observing that it 
was located within 30 feet of 
highway center and therefore within the County right-of-way. 
Ryland opted not to pursue the matter and left the scene. 
Peters remained outside near the handbillers until they left at 
about 4 p.m. During that period, he accused them (repeatedly 
and sometime shouting) of trespassing and ordered them to 
 5 I find likely and have credited 
Johnson™s account of this conversa-
tion. McDonald™s testimony that he
 stated he could return on Monday 
and her ﬁNo.ﬂ to the nuanced question ﬁDid he at any point say to you 
that he was released to work that dayﬂ fall short of a denial. 
6 Among other things, the law elimin
ated coverage for carpal tunnel 
syndrome, and reduced wage loss benefits from 200 to 26 weeks. 
7 When they were hired in 1993 and 1994, respectively, Human Re-
lations Manager Peters and his assi
stant (Cheryl Barlage) were each 
specifically directed to reduce cost
s of the STDL program and work-
men™s compensation; and, as Peters testified, they had considerable 
success in that regard. 
 KENWORTH TRUCK CO. 499stand on the road itself.
8  At times he appended a strident ﬁI™ll 
not tell you again!ﬂ Finding himself ignored, Peters used a cel-
lular phone to call ﬁcorporate legalﬂ in Seattle, the local sher-iff™s office,9 and his assistant (Barlage), ordering her to ascer-
tain Johnson™s disability restrictions. On one occasion Peters 
pointed out to McBrayer that a handbill had blown onto com-
pany property and inquired if he was going to pick up the ﬁlit-
ter.ﬂ When McBrayer replied, 
ﬁYes, if you give me permis-
sion,ﬂ Peters declined. 
Johnson returned on Monday morning and reported to nurse 
McDonald. She had him fill out an application for disability 
benefits under the STDL program.10 She also inquired if he wanted a light duty slip. Johns
on declined, feeling capable of 
doing his regular job, i.e., 
installing dashboard panels. 
On reporting to work, his supe
rvisor, John Flesher, without 
inquiring about his health or of
fering any explanation, assigned 
him to one of the most physic
ally demanding jobs in the cab 
assembly department
Špulling the main wiring harness through 
small apertures in the dash board. When Johnson expressed 

reservations and asked for his usual job, Flesher told him to ﬁto 
clarifyﬂ his physical status. 
Returning to the medical section, Johnson explained what 
happened to Nurse McDonald w
ho promptly called Flesher, 
and on hanging up commented, ﬁI don™t know why John is 

acting this way.ﬂ She then sent him home after arranging an 
appointment on the following day with the doctor (Lutmer) 
who had treated him at the clinic. 
Johnson reported to work again on November 5. McDonald 
gave him a light-duty slip base
d on a faxed Report of Medical 
Evaluation form sent the previous day wherein Doctor Lutmer, 
on examining Johnson, limited his work assignments until No-
vember 24 as follows: no lifting over 10 pounds, no pushing or 
pulling, and no working shoulder level or above. 
Johnson was given his regular job installing dash board pan-
els and performed satisfactorily until close to the end of his 
shift on Friday, December 5. At that time Supervisor Flesher, 
aware that Johnson was about to be terminated, came by and 
said, ﬁGet your union hat and jacket and come with me to the 
administration building.ﬂ
11 In the corporate office with Peters and Flesher present, Ry-
land read a two-page typewritten letter wherein Johnson was 
informed of his termination for ﬁbeing involved in an activity 
that was outside your physician prescribed activity restric-
tions.ﬂ In particular, Johnson wa
s cited for ﬁwalking, leaning 
into cars, and bending forward to
 distribute literatureﬂ outside the plant on October 31. Th
e letter, after reciting: 
 This course of conduct is inco
nsistent with the terms of the 
disability program which requir
es compliance to qualify and 
obtain benefits. It is also conduct which flaunts your disregard 
                                                          
                                                           
8 After their shift ended, employees Beard and Brewster left the 
plant intending to help the handbillers but soon changed their minds. 
Beard explains, ﬁWell, we were out 
on the parking lot and saw . . . Dan 
Peters out there . . .  having a disa
greement with them. And we decided 
we really did not want to get involved in it.ﬂ 
9 On arrival, the police declined to interfere apparently agreeing that 
trespassing had not occurred. The Respondent did not attempt at trial to 

establish that the handbilling occurred on company property. 
10 Under the program Johnson was entitle
d to his base salary for the period during which he wa
s medically disabled. 
11 Although Flesher denies making any reference to ﬁunion hat and 
jacket,ﬂ I have credited Johnson™s account as more probable in the 
circumstances. 
for the disability benefits program to the hundreds of employ-
ees who were in the parking lot . . . . Your behavior is detri-
mental to employees morale. Accordingly, due to your mis-
conduct, discipline is appropriate. 
 goes on to cite as additional justification for termination the 

two warnings given to Johnson on November 1, 1996, as well 
as his having driven recklessly in the plant parking lot on Octo-
ber 4, 1997.12 C.  Respondent™s Evidence 
Human Relations Manager Peters 
states that when he stood 
by the gates on October 31 his on
ly concern was to see that the 
handbillers did not impede traffic 
flowing out of the plant. He 
does not claim that any disruption occurred. 
Also, and despite language in the termination letter, he 
claims that the sole reason 
for Johnson™s discharge was his 
abuse of the STDL program on October 31 by failing to ob-
serve assertedly then applicable restrictions on his physical 
activities imposed by doctor Zipfel. Further, he asserts that the 
violation was so serious that 
it warranted departure from the 
plant manager warning step of
 the Respondent™s progressive 
disciplinary system. 
Peters™ conclusion that Johnson was under severe physical 
restrictions on Friday, October 
31, derives from the following 
sequence of events: 
As noted, Peters, while standing amid the handbillers at the 
plant exit on the afternoon of October 31 and using his cellular 
phone, directed his staff to ascer
tain Johnson™s status vis-a-vis physical restrictions; and in re
sponse to their inquiry the local 
clinic on Saturday, November 1, sent a fax in which doctor 
Beatrice states that Johnson was able to return to work on 
Monday, November 3, 
with no limitations. 
Not satisfied with that response or with a report faxed by the 
clinic on November 4 wherein doctor Lutmer, based on an ex-
amination of Johnson on that da
te, approved his immediate 
return with light duty for a 3-w
eek period, Peters directed the 
staff to pursue the matter with Johnson™s Cincinnati based oto-

laryngologist, doctor Zipfel. They received a faxed handwritten 
response from him later that day as follows: 
 Mark had nasal surgery on 10Œ21Œ97. He was unable to work 

that weekŠtotal disability. Not able to lift anything over 5Œ10 
lb., no straining, no being near chemicals or ducts. Also post-
operatively he was given narcotics for pain, [because of] 
which he should not drive while taking these or do any type of 
job while under the influence of these medications. 
 Thereafter Peters™ staff wrote to doctor Zipfel asking that he 
complete an attached Report of Medical Evaluation form that 

contains a listing of 29 physical limitation each preceded by a 
checkoff box. As faxed back on November 11, the form has 
check marks before 18 limitations, including ones bearing the 
legend, ﬁNo standing or walking [blank] hours per day,ﬂ and 
ﬁNo repeated bending on squatti
ng.ﬂ However, doctor Zipfel 
added a notation stating that Johnson was able return to work 
on Monday, October 27 wi
th no restrictions. 
 12 When Manager Sue Wilburn called him to the office in early Oc-
tober and advised him that an employee had complained about a speed-
ing burgundy Camaro, Johnson denied involvement, pointed out that 
there were other burgundy Camaros, and asked who had complained? 

She declined to provide any info
rmation; and Johnson was never ad-
monished or given a warning over the incident.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 500 The latter addition elicited another call to doctor Zipfel™s 
secretary wherein Peters™ representative, Cindy, asked for 
ﬁclarificationﬂ of the return date, pointing out that from ﬁall 
indications we had received [i.e., the fax (fn. 11) from doctor 
Beatrice]ﬂ Johnson was released for return and in fact had re-
turned on November 3. Grasping 
the import of that information 
[fn. 15], she immediate sent another fax containing a handwrit-
ten note, purportedly signed by doctor Zipfel,
13 which changed 
the return date to the Respondent had in its possession docu-
ments which, taken together, faci
ally show that when Johnson 
handbilled on October 31 he was 
restricted, among other things, 
from standing, walking, bend
ing and squattingŠlimitations 
which it used and now cites as justification for his termina-
tion.14 As examples of the Respondent™s active and nondiscrimina-
tory oversight of its STDL program, Peters cites disciplines 
meted out to three other employees, as follows:  
 Harold Beasley was discharged on February 4, 1994 for ﬁcon-
tinued absence.ﬂ An internal company memo cites as addi-
tional reasons ﬁyou engaged in competitive auto racing in the 
summer of 1993 against medical advice while at the same 
time claiming light duty work [May 18 to July 13] or com-
pany disability benefits [Aug. 2 to Aug. 21].ﬂ 
Beverly Alley was discha
rged on August 18, 1995. 
Her termination letter, in pertinent part, states: ﬁsince you 
have made no effort to authenticate your [disability claim 
and] ongoing absence from work you have discontinued 
your relationship with the company.ﬂ 
Jackie Trego was discharged on March 3, 1998 for not 
reporting to work at the end of a 2-week disability period 
ordered by her doctor. Her termination letter reads in sig-
nificant part: ﬁsince you did not report to work on 
Wednesday, February 25 or provide to the company medi-
cal verification that you remained disabled, or have an au-
thorized leave, you have indicated willful disregard for 
company policies and procedures. . . . As a result of your 
failure . . .  the company is acknowledging your voluntary 
termination of employment . . . .ﬂ 
Discussion 
Solicitation Policy.
 As set forth in the handbook issued to 
new employees, the Respondent ma
intains a rule (see fn. 3, 
above) which, while allowing solicitation of one employee by 
another on nonworking time ﬁfor various reasons,ﬂ specifies 
only three and with respect to each requires prior approval of 
supervisors or, in the case of advertisements, compliance with 
bulletin board rules. Accordingly, the rule on its face is overly 
broad and therefore unlawful since it is readily susceptible of 

being interpreted as barring em
ployees from engaging in union 
activity and a whole range of 
other concerted activities pro-
tected under the Act during their free time.
15 The Respondent™s claim that only a ﬁtechnical violationﬂ oc-
curred (i.e., one not warranting a 
remedy) because ﬁin practice, 
employees understood that soli
citation during nonworking time 
                                                          
                                                           
13 The Zipfel ﬁsignatureﬂ on this note (R. 2j) differs significantly 
from that on R. 2i. 
14 Acting consistently with its te
rmination rationale, the Respondent 
used the ﬁZipfel correspondenceﬂ as 
justification for paying full STDL 
benefits to Johnson through and in
cluding October 31. Johnson was not 
aware of that correspondence or its contents prior to trial. 
15 Our Way, Inc.
, 238 NLRB 209 (1978); 
Brunswick Corp
., 282 
NLRB 794, 795 (1987);  and  
MTD Products, 310 NLRB 733 (1993). 
was permittedﬂ is unsubstantiate
d. Indeed, Johnson was cited 
for violating the rule in an earlier disciplinary action. In any 
event, the Respondent continues to maintain it in effect despite 
being put on notice by the complaint in this proceeding that the 
rule was being challenged as unlawful.
 16 Solicitation to Report Union Activity
. Prompted by its 
awareness of an incipient union organizing campaignŠone in 
which Johnson personally enlisted support from about 300 
employeesŠthe Respondent, on 
October 17 (2 weeks before 
the handbilling incident) held plantwide meetings of employees 
at which supervisors read a letter from Plant Manager Ryland. 
The same letter also was concurrently mailed to the entire com-
plement of employees. Therein 
management took the occasion 
to reiterate at some length its ﬁunion-freeﬂ policy. In particular, 
the letter includes a paragraph reading: 
 Under the law, you have the right to join or not to join 
a union. If you are presented with a union card, read it 
carefully. Signing a union card is an authorization to have 
the union be your bargaining agent, despite what the union 
may tell you. It may even result in the union representing 
you without a vote. If you are presented with a card, you 
have a legal right to refuse to sign it. 
If anyone for any 
reason should try to harass you, please report it to me or 
 . . . . [Peters] and we will see that the harassment stops 
immediately [emphasis added].
  Broadly worded instructions similar to those underlined 
above have been found unlawful.
17 In those cases, the Board 
has held that employer statements which request employees to 
report ﬁabusive treatmentﬂ or ﬁpressureﬂ are unlawful because 
they have the ﬁpotential dual effect of encouraging employees 
to report to . . . [employers] the identity of union card solicitors 
who in any way approach employees in a manner subjectively 
offensive to the solicited em
ployees, and of correspondingly 
discouraging card solicitors and their protected organizational 
activities.ﬂ
18 Here the instructions, given as they were in the 
context of a current and ongoing preorganizational effort, con-

vey the proscribed chilling effect. Accordingly, they violate 
Section 8(a)(1), as alleged. 
Surveillance.
  The question presented is whether Human Re-
lations Manager Peters engaged 
in unlawful surveillance by 
standing outside the plant and in close proximity to Johnson 
and other union members as they handbilled departing employ-
ees assertedly to insure that no disruption of traffic occurred. 
The handbilling took place on public property, there was no 
disruption, and it went on for approximately 1 hour with Peters 
remaining in close proximity to 
the handbillers for virtually the 
entire time. The handbilling was intended to generate support 

for an AFLŒCIO sponsored effort to repeal by referendum a 
statute that substantially reduced
 benefits available to employ-
ees throughout Ohio. 
In Eastex,
19 the Court held that in-plant distribution of a un-
ion newsletter by employees in nonworking areas on nonwork-
ing time in which employees were urged: (1) to write their leg-
 16 Wire Products Mfg. Corp.
, 326 NLRB No. 62 (1998), citing 
Alamo Cement Co.
, 277 NLRB 1031, 1037 (1985), and 
American Cast 
Iron Pipe Co.
, 234 NLRB 1126, 1127 fn. 1(1978). 
17 Liberty House Nursing Homes, 245 NLRB 1194, 1197 (1979); 
Bil-Mar Foods of Ohio, Inc.
, 255 NLRB 1254 (1981);  and 
Arcata 
Graphics, 304 NLRB 541 (1991). 
18  See 
Arcata
, supra. 
19 Eastex, Inc. v. NLRB
, 437 U.S. 556 (1978). 
 KENWORTH TRUCK CO. 501islators to oppose incorporation of
 a state ﬁright to workﬂ stat-
ute into their constitution and (2) to vote against opponents of 
an increase in the minimum wage, had sufficient relationship to 
employees™ interests as to come within  the ﬁmutual aid or pro-
tectionﬂ clause in Section 7 of the Act and, therefore, was a 
protected activity. In so ruling, the Court considered and ex-

pressly rejected employer claims that the literature was political 
in nature and unrelated to a specific dispute with employees 
within an employer™s control. 
The Respondent, however, argues that 
Motorola
20 should apply. There, a circuit court of appeals denied enforcement of 
the portion of a decision21 wherein the Board, citing 
Eastex
, found that distribution by employees of membership
 applica-
tions of a special interest group (Citizens Advocating the Pro-
tection of Privacy, CAPP) togeth
er with its suggested messages 
to city council members reque
sting a ban on random drug test-ing in the workplace, was within the scope of the ﬁmutual aid or 
protectionﬂ clause. The circuit 
court disagreed and held the 
distribution unprotected because its purpose was to advance the 

agenda of an outside single issue political group. I find the case 
inapposite. Here, the handbilling 
was a union sponsored effort 
in opposition to a law having a significant and direct bearing on 
a basic concern of employees as employees.
 That the handbilling was accomplished by three individuals, 
only one of whom was an empl
oyee of the Respondent, does 
not render the distribution unprotected. Section 2(3) of the Act 
provides that ﬁthe term ‚employe
e™ shall include any employee, 
and shall not be limited to the 
employees of a particular em-
ployer.ﬂ In 
Eastex, 
the Court made it clear that this section: 
 was intended to protect employees when they engage in oth-
erwise proper concerted activities in support of employees of 
employers other than their own. 
In recognition of this intent, 
the Board and the courts long have held that the ﬁmutual aid 
or protectionﬂ clause encompasses such activity
.22  I conclude that Johnson was engaged in protected, concerted 
activity and, since the handbillin
g overtly was accomplished by 
union members for a union sponsored purpose, it also is a pro-
tected union activity. 
I also find that the Responden
t™s human relations manager, 
Peters, engaged in unlawful surveillance. 
In general where, as here, employees are conducting pro-
tected activities openly, open obse
rvation of such activities by 
an employer is not unlawful.
23  However, if the observation 
goes beyond casual and becomes
 unduly intrusive a violation 
occurs.
24 Here, Human Relations Manager Peters, aware of the union 
objective, positioned himself near the plant gate in close prox-imity to the handbillers shortly after it began.  Although no 
disruption of traffic flow or other disorder occurred, he re-
                                                          
 d.                                                           
20 NLRB v. Motorola, Inc.,
 991 F.2d 278 (5th Cir. 1993). 
21 Motorola, Inc., 305 NLRB 580 (1991). 
22 For the same reason an employee™s act of participating in or hon-
oring a picket line at another employer™s facility is protected. 
Business 
Services by Manpower, 272 NLRB 827 (1984); 
Anaconda Insulation 
Co., 298 NLRB 1105 (1990); and 
Whayne Supply Co.
, 314 NLRB 393, 
400 (1994). 
23 Roadway Package System
, 302 NLRB 961 (1991), citing with ap-
proval 
Southwire Co
., 277 NLRB 377 (1985) and 
Porta Systems Cor-poration
, 238 NLRB 192 (1978). 
24 Nashville Plastic Products
, 313 NLRB 462, 464 (1993); and 
Carry Cos. of Illinois, 311 NLRB 1058 fn. 2, 1073 (1993);  
mained there until the handbillers left approximately 1 hour 
later. During that period, and in full view of departing employ-
ees, he repeatedly (and erroneou
sly) accused them of trespass-
ing and, sometimes shouting, 
ordered them off company prop-
erty, punctuating that directive w
ith a threat ﬁI™ll not tell you 
again!ﬂ 
In these circumstances, I find Peters went beyond unobtru-
sive observation of openly con
ducted protected activity. His 
conduct was coercive in that it patently tended to discourage 
employees from either joining the distribution effort
25 or receiving the tendered literature. Accordingly, it constitutes 
surveillance in violation of 
Section 8(a)(1), as allege
Termination. I regard as incredible and entirely pretextual 
the Respondent™s claim that John
son was fired solely because 
ﬁ[by] standing, walking, leaning into cars, and bending forward 
to distribute literatureﬂ he viol
ated physical restrictions im-
posed by his doctor, thereby abusing the companies short term 
disability leave program (STDL) and ﬁflaunt[ing] your disre-
gard for the disability benefits program to the hundreds of em-
ployees who were in the parking lot.ﬂ 
There is no indication that other employees, including Peters, 
knew that Johnson was ﬁdisabledﬂ on October 31.
26 Indeed, Peters made no attempt to apprise Johnson of the ﬁZipfel corre-
spondenceﬂ at any time prior to or during the termination inter-
view nor did he or anyone else
 in management ever ask John-
son whether he knew he was unde
r any physical disability on 
October 31. Further, a fair revi
ew of that correspondence makes 
plain that doctor Zipfel (or more
 likely his office staff) changed 
the return date from October 27 to November 3 only after being 
told that otherwise Johnson would 
not be eligible for disability 
pay during the interim. 
Also, and even if Johnson was under some disability on Oc-
tober 31, neither he nor any ot
her employee had ever been in-
formed by rule or otherwise that non observance (as opposed to 
falsification) of restrictions 
was cause for any discipline let 
alone termination. In this rega
rd, the Respondent fails in its 
attempt to negate a discriminatory motive. It cites only three 

instances of other employees be
ing terminated in connection 
with disability claims. In each instance, however, the employee 
was discharged for failing to provi
de proof of disability or for 
not returning to work after a period of disability, or both. 
On this record the real reason for Johnson™s termination is 
not hard to find. On being hired as human relations manager, Peters had been specifically dire
cted to reduce expenses due to 
employee disabilities. Having had considerable success in do-
ing so, he can hardly have viewed with disinterest a union 
sponsored effort to repeal a workmen™s™ compensation effort 
law that significantly reduced employer costs. But he went 
beyond mere disapproval and is shown to have expressed his 
opposition by engaging in surveillance of the protected union 
handbilling effort. Frustrated, he 
directed his attention over the next 10 days to finding a reason to punish the only employee to 
participate in the handbilli
ngŠJohnson, a person well known 
 25 Although a showing that employees were actually coerced is not 
necessary (Rockwell International Corp. v. NLRB
, 814 F.2d 1530, 1534 
fn. 8 (11th Cir. 1987)), I have fo
und that two employees reneged on a 
promise to join the ha
ndbilling effort after they observed Peters™ per-formance at the plant gates. 
26 As to the asserted restrictions, Peters™ assistant, Barlage, admitted 
under cross-examination that there was nothing in company files show-
ing that doctor Zipfel or anyone el
se had said Johnson could not ﬁwalk, 
stand, lean, bend or operate a mo
tor vehicle as of October 31.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 502 within the Company to be a union activist and a probable leader 
in the recent effort to obtain support for a union organizing 
campaign. The ﬁZipfel corresponde
nceﬂ provided a reason, one 
heretofore found pretextual. 
Further indication that antiunion animus motivated John-son™s termination is seen in: the Respondent™s continued main-tenance of a patently unlawful 
ﬁno-solicitationﬂ rule despite 
being put on notice by the complaint in this proceeding that the 
rule was being challenged as barring employees from engaging 
in union activity and a whole rang
e of other concerted activities 

protected under the Act during their free time; its unlawful act 
in soliciting employees to re
port on union activity; and 
Flesher™s comment on summoning Johnson to his termination 
interview: ﬁGet your union hat a
nd jacket and come with me to 
the administration building.ﬂ Fl
esher was Johnson™s immediate 
boss and an admitted supervisor and agent within the meaning 
of Section 2(11) and (13). He was privy to the fact that that 
Johnson was about to be terminated by upper management; and 
an inference is warranted, and taken, that the comment reflected 
the true reason for that action. 
In light of my opinion that 
the Respondent™s reason for ter-
minating Johnson was pretextual, th
is is not a dual-motive case 
under Wright Line.27  If it were to be treated as such, I would 
find the justification advanced by the Respondent does not 
demonstrate that Johnson, absent his protected union and oth-
erwise concerted activities, woul
d have been subjected to the 
discipline he received. 
CONCLUSION OF LAW 
The Respondent, Kenworth, is s
hown to have violated Sec-tion 8(1) and (3) of the Act in the particulars and for the reasons 
stated above, and its violations
 have affected, and unless per-
manently enjoined will continue to affect, commerce within the 
meaning of Section 2(6) and (7) of the Act.
 REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having discriminatorily discha
rged an employee, the Re-
spondent must offer him reinstat
ement and make him whole for 
any loss of earnings and other be
nefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
28 ORDER The Respondent, Kenworth Truck Company, Inc., Chilli-
cothe, Ohio, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
                                                          
                                                           
27 Wright Line
, 251 NLRB 1083 (1980), enfd., 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Trans-
portation Management Corp.
, 462 U.S. 393 (1983). 
28 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
(a)  Maintaining or enforcing an
y solicitation rule which bars 
employees from engaging in pr
otected union and other con-certed activity in appropriate areas during their free time. 
(b)  Soliciting employees to re
port to management the pro-tected union and other concerte
d activity of other employees. 
(c) Hindering or preventing employees from engaging in 
protected union or other concer
ted activities through coercive 
surveillance or otherwise. 
(d)  Discharging or otherwise discriminating against employ-
ees for engaging in protected union or other concerted activi-
ties. (e)  In any like or related 
manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, offer Mark 
Johnson full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
(b)  Make Mark Johnson whole for any loss of earnings and 
other benefits suffered as a re
sult of the discrimination prac-
ticed against him in the manner set forth in the remedy section 

of this decision. 
(c)  Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge and within 3 
days thereafter notify the employee in writing that this has been 
done and that the discharge will not be used against him in any 
way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e)  Within 14 days after service by the Region, post at its fa-
ciility in Chillicothe, Ohio, copies of the attached notice 
marked ﬁAppendix.ﬂ
29  Copies of the notice, on forms provided 
by the Regional Director for Region 9, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or cove
red by any other material.  In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail , at its own expense, a copy
 of the notice to all current 
employees and former employee
s employed by the Respondent 
at any time since June 8, 1997. 
(f) Within 21 days after service 
by the Region file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting what steps the Re-
spondent has taken to comply. 
  29 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 KENWORTH TRUCK CO. 503APPENDIX  
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection
 To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT maintain or enforce any solicitation rule 
which bars you from engaging in
 protected union and other 
concerted activity in appropriate areas during your free time. 
WE WILL NOT solicit employees to report to management 
the protected union and other concerted activity of other em-
ployees. 
WE WILL NOT hinder or prevent you from engaging in pro-
tected union or other concerted 
activities through coercive sur-
veillance or otherwise. 
WE WILL NOT discharge or otherwise discriminate against 
you for engaging in protected union or other concerted activi-
ties. WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of rights guaranteed you 
by Section 7 of the Act. 
WE WILL , within 14 days from the date of the Board™s Or-
der, offer Mark Johnson full reinstatement to his former job or, 
if that job no longer exists, to 
a substantially equivalent posi-
tion, without prejudice to his se
niority or any other rights or 
privileges previously enjoyed. 
WE WILL make Mark Johnson whole for any loss of earn-
ings and other benefits resultin
g from his discharge, less any 
net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s Or-
der, remove from our files any 
reference to the unlawful dis-
charge of Mark Johnson, and WE
 WILL, within 3 days thereaf-
ter, notify him in writing that this has been done and that the 

discharge will not be used against him in any way.  
 KENWORTH TRUCK COMPANY, INC. 
 